Citation Nr: 9924837	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1952.  His awards and decorations included the Korean 
Service Medal, with 3 devices (connoting campaigns).

This appeal arose from the veteran's August 1996 notice of 
disagreement (NOD), and January 1996 substantive appeal.  

There were complaints of and findings of right deafness in 
service.  Following VA examination completed in December 
1952, a rating action later in December, in addition to 
another determination, granted service connection for partial 
deafness, right 2/20, left 20/20, and assigned a 10 percent 
evaluation under Code 6258.  Notice to the veteran in January 
1953 showed that his award was for a combined rating of 
"deafness" and sinus condition.

The RO, in the May 1995 rating action described the service 
connected hearing disability as defective hearing 
bilaterally, predominately in the right ear.  However the 
issue shown in the rating action, and November 1995 statement 
of the case (SOC), was increased evaluation for hearing loss 
in the right ear.  The June 1996 and January 1999 
supplemental statements of the case (SSOC) showed the issue 
to be increased evaluation for service connected bilateral 
hearing loss.  Based on the ambiguous notice of award to the 
veteran in January 1953, and the May 1995 rating action 
characterization of the service-connected disability as 
bilateral defective hearing, the Board will treat the issue 
as shown above.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service, 
and experienced right ear deafness in service.

2.  The current tinnitus is related to his active military 
service.

3.  The veteran has level II hearing in the left ear, and 
level XI in the right ear.


CONCLUSION OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(a)(b) (West 1991 & Supp.1999); 38 C.F.R. § 3.303 (1998).

2.  An increased evaluation for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 4.85 Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus

The veteran has stated that he was exposed to acoustic trauma 
in service, and in hearing testimony in May 1996 he recounted 
episodes of ringing in the ears in service, and stated that 
it persisted after service.  On the basis of the current case 
law, which requires that this evidence be presumed to be true 
for the limited purpose of establishing a well-grounded 
claim, his claim for service connection for tinnitus must be 
presumed to be plausible, and thus well grounded.   King v. 
Brown, 5 Vet. App. 19 (1993); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's service medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).


Factual Background

Sick call treatment records variously dated in April 1952, 
noted deafness in the left ear beginning a year before, and 
conduction type on the right.  A July 1952 service medical 
record entry noted that the veteran related loss of hearing 
due to gunfire in Korea.  Audiometer testing on separation 
examination in August 1952 showed significant hearing loss in 
the right ear, and elevated threshold levels in the left ear.

VA examination in October 1952 noted an old scar on the left 
eardrum, and decreased hearing acuity in the right ear.  A 
rating action in December 1952 granted service connection for 
partial deafness, rated 10 percent.

When the veteran was hospitalized at a VA medical facility in 
April 1955, for a condition not at issue, information 
recorded for clinical purposes was to the effect that he had 
hearing difficulty in the right ear following a concussion.

The veteran filed a claim for service connection for tinnitus 
secondary to his hearing loss, noting a recent change in the 
law.

In August 1994 the veteran filed a claim to include ringing 
in the ears.  A VA audiology evaluation in August 1994 noted 
complaints of severe tinnitus for 20 years, severe to 
profound mixed hearing loss in the right ear, and mild to 
moderately severe sensorineural hearing loss in the left ear.  
An October 1994 clinic record also noted history of tinnitus.

VA ear, nose, and throat examination in April 1995 resulted 
in a diagnosis of profound sensorineural hearing loss in the 
right ear, high frequency sensorineural hearing loss in the 
left ear, and constant tinnitus in the ears.  The audiology 
history recorded in April 1995 noted exposure to weapons fire 
during most of the veteran's 4 years in the Marines.  It was 
recorded that he noticed decreased hearing and increased 
tinnitus since the late "40's".

The veteran, in hearing testimony in May 1996 reported that 
the ringing in the ears started in boot camp, when qualifying 
on the rifle range.  He then experienced it on his first trip 
to Korea, in a combat zone when he woke up with a strong head 
cold and was deaf for almost a week.  He was sent back into 
combat for 10 days with constant firing and constant ringing 
in the ears.  His last year in service he was a military 
policeman, and duty included training on the pistol range, 
Transcript (T.) pp. 2 and 3.  He reported that as his hearing 
got worse, he was told that the tinnitus was the ringing and 
he would have his award upgraded, and the veteran thought the 
ringing just went with the hearing loss.  He was told it was 
a separate problem, and that was about 15 or 16 years ago, 
when he filed a claim for tinnitus.  He had the ringing and 
buzzing in service and it never went away, T. p. 4.


Analysis

The veteran reports combat in service, with exposure to 
gunfire and other loud noises, and the RO has not identified 
any evidence to the contrary.  The Korean Service Medal 
places the veteran in Korea, although it does not establish 
his participation in combat.  He was found to have defective 
hearing in service, and during service he related the hearing 
loss to gunfire in Korea.  He reports tinnitus in service and 
thereafter.  The Board finds that tinnitus is a type of 
disorder, like flat feet, that a lay party is competent to 
establish and to provide evidence of a continuity of 
symptomatology with his evidentiary assertions.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  The veteran's 
assertions are further supported by the fact that there is a 
diagnosis of bilateral sensorineural hearing loss with 
hearing loss found in service, and the contemporaneous 
statement about gun fire in Korea.  Therefore, the Board 
concludes that the preponderance of the evidence supports the 
veteran's claim.


Increased Rating Hearing Loss

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 per cent based on the organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second, reported as a result of VA regional 
office or authorized audiology clinic examinations.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
established 11 auditory acuity levels designated from level 1 
for essentially normal acuity, through level XI for profound 
deafness.  A noncompensable evaluation is assigned if hearing 
in the better ear is at level I and the other ear is at level 
IX or better; if the better ear is at level II and the other 
ear is at level IV or better; or if both ears are at level 
III.  A 10 per cent evaluation is assigned if the better ear 
is at level I and the other ear is at level X  or worse, or 
if the better ear is at level V or worse.  38 C.F.R. § 4.85, 
Tables VI, VIa*, and VII.

(a) Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss; thus 
with percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.
(b) The percentage evaluation will be found from table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation for 
the ear having the poorer hearing.  38 C.F.R. § 4.85 (as in 
effect prior to June 10, 1999).

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86 (as in effect prior to June 
10, 1999).

When claims are encountered in which the medical evidence 
necessary to establish service-connection for hearing loss 
predates the use of puretone audiometry and controlled 
speech, service-connection will be determined under the 
provisions of Secs. 4.85 through 4.87a of this part as in 
effect on December 17, 1987.  38 C.F.R. § 4.86a (as in effect 
prior to June 10, 1999)

(a) An examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test. Examinations will be 
conducted without the use of hearing aids.
(b) Table VI, "Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.
(c) Table VIa, "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average. Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of Sec. 4.86.
(d) "Puretone threshold average," as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.
(e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.
(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter.
(g) When evaluating any claim for impaired hearing, refer to 
Sec. 3.350 of this chapter to determine whether the veteran 
may be entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.
(h) Numeric tables VI, VIA*, and VII.  38 C.F.R. § 4.85 (as 
in effect June 10, 1999)

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (effective 
June 10, 1999).

38 C.F.R. § 4.86a was removed effective June 10, 1999.

The Board notes that while the descriptive nomenclature for 
Tables VI and VIa* were changed in June 1999, the table 
charts themselves did not change.

38 C.F.R. §  3.350  Special monthly compensation ratings.

    The rates of special monthly compensation stated in this 
section are those provided under 38 U.S.C. 1114.
    (a) Ratings under 38 U.S.C. 1114(k). Special monthly 
compensation under 38 U.S.C. 1114(k) is payable for each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech. 
This special compensation is payable in addition to the basic 
rate of compensation otherwise payable on the basis of degree 
of disability, provided that the combined rate of 
compensation does not exceed the monthly rate set forth in 38 
U.S.C. 1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C. 1114 (a) through (j) or (s). 


Factual Background

The veteran was provided audiometry evaluation in September 
1994.  At that time the speech reception threshold levels for 
the right ear were 75 decibels at 500 and 1,000 hertz, 80 
decibels at 2,000 hertz and no response above 2,000 hertz.  
For the left ear the threshold levels were 25 decibels at 500 
and 1,000 hertz, 30 decibels at 2,000 hertz, 60 decibels at 
3,000 hertz, and 55 decibels at 4, 000 hertz.  Speech 
audiometry showed no response for right ear word recognition, 
and 92 percent recognition for the left ear.  

The veteran was again provided audiology evaluation in April 
1995.  The pure tone thresholds for the right ear were 105 
decibels, or 105 decibels plus, at the tested frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 hertz.  For the left ear 
the threshold levels were 20 or 25 decibels at 500, 1,000 
hertz, and 2,000 hertz, respectively.  The levels were 65 and 
60 decibels at 3,000 and 4,000 hertz, respectively.  The 
average threshold level for the right ear was 105 decibels 
plus, and 43 decibels for the left ear.  Speech recognition 
score for the right ear was CNT (could not tell/test), and 88 
percent for the left ear.  

The veteran's hearing testimony in May 1996 essentially 
addressed the tinnitus question.



Analysis

Ratings for hearing loss are essentially mechanical; the 
audiology evaluation provides the test scores, those scores 
are applied to the appropriate tables, and the table 
designations determine the hearing compensation level for VA 
purposes.  

The test scores in April 1995 show level XI hearing 
impairment in the right ear, and level II in the left ear.  
When the hearing in the better hear is level II, and the 
hearing in the poorer ear is level XI, a 10 percent rating is 
assigned.  The veteran is not deaf in both ears so no special 
compensation is in order.

The Board notes that the portion of the VA Schedule for 
Rating disabilities concerning disease of the ear including 
impairment of auditory acuity, were amended, effective June 
10, 1999.  The changes made to the rating schedule were part 
of an ongoing effort by the Department to complete a 
comprehensive review and update of the entire rating schedule 
on the basis of particular body systems.  The intended 
effects of this action are to ensure that the rating schedule 
uses current medical terminology, reflects medical advances 
that have occurred since the last review, and provides 
unambiguous rating criteria.  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, when 
the pertinent rating criteria have been revised during the 
pendency of an appeal to the Board involving a claim for an 
increased rating for a service-connected disability, a 
determination must be made by the Board as to whether a 
particular amended regulation is more favorable to a claimant 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, then an additional determination is 
required by the Board as to whether or not an appellant will 
be prejudiced by the Board's action in applying the amended 
regulation in the first instance.  

In regard to the question of whether an amendment made to the 
rating schedule contains liberalizing criteria, it was held 
by the VA General Counsel in VA O.G.C. Prec. Op. No. 11-97 
(Mar. 25, 1997), that questions as to whether an amendment is 
more beneficial to a claimant than a previously existing 
provision(s) must be resolved on a case-by-case basis.  The 
determination as to whether a particular amended regulation 
is more favorable to a claimant than the previously existing 
regulation may depend upon the facts of the particular case.

In this instance, the changes do not affect the rating for 
the veteran's hearing.  For the right ear, the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, does not result in a higher numeral.  There is no 
liberalizing criteria to be applied in this case, and neither 
the old nor the new criteria is more favorable to the 
veteran.  The veteran's defective hearing rating is the same 
under the old and new criteria.

Under VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992), and 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), the Board 
may consider regulations not considered by the AOJ if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  In this 
case the veteran is not prejudiced as the new criteria does 
not affect the rating for his defective hearing. 



ORDER

Service connection for tinnitus is grated, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An increased evaluation for bilateral hearing loss is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals


 

